■ Winslow, J.
■ The mortgage was valid' as between the parties, even if it was not witnessed nor acknowledged. Leinenkugel v. Kehl, 73 Wis. 241. Such being the case, it constituted a valid lien on the land, and, if the foreclosure was irregular or defective, the lien and the debt would- still remain;, He who asks equity must do equity. If the 'plaintiffs-are entitled to any relief; it could.only be by paying the amount, honestly due. This they .did not ¿ven offór to do, and the judgment was right.' , ■ ' .
'By the-Cov/rt.— Judgment affirmed.